Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office action is in reply to Track One request granted 11/30/2021.
Claims 1-23 are pending.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 3/8/2022 has been considered and initialed by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-12, 15, 16 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 10, 11, 14, 17, 19-21, 29 and 30 of copending Application No. 16/739,286. Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims are anticipated by copending application No. 16/739,286-see mapping of claims noted below:
Claims from 
Instant Application 17/510,248 
Not patentably distinct from CoPending Application 16/739,286
1, 2, 9, 10, 16, 21
1, 20, 21
3
3, 29
4
4, 30
11
10
12
11
15
14
18, 19
17
20
19


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., International Publication No. WO 2019/164484 A1.
With respect to claim 1,
Thomas discloses,
 at least one computer hardware processor; and at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor to perform: (¶11: “…computing system 100 includes a processor 101, machine-readable storage medium 102, and storage 107…”; ¶12: “…The processor 101 may be a central processing unit (CPU), a semiconductor- based microprocessor, or any other device suitable for retrieval and execution of instructions…”)
 obtaining a plurality of images, the plurality of images including at least one image of a first room inside a home and at least one second image of a second room inside the home(¶16: “…first model application to image instructions 103 may include instructions to apply the first model 108 to an image to determine a context associated with the environment of the image. For example, the computing system 100 may receive an image or may include a camera to capture an image…”;¶25: “…The image may be any suitable image…”;¶37: “a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed. For example, the images maybe be images of different areas of the location or the images may be of the same location at different times. The images may be captured at any suitable time…”)
 determining a type of the first room by processing the at least one image of the first room with a first neural network model; (Figs 2-5, ¶17: “…The first model 108 may be a convolutional neural network trained for scene recognition…the first model 108 may be trained on a set of input images associated with different context types. The first model 108 may output information about context and confidence level associated with the context The confidence level may be used to select a second model or to determine whether to use the output from the first model 108…”;¶24: “…The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type…”;¶32-¶37;¶33: “…Location recognition model 301 is the first model in the hierarchy…: ¶37: “…a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed…”)
determining a type of the second room by processing the at least one second image of the second room with the first neural network model; ¶17: “…The first model 108 may output information about context and confidence level associated with the context The confidence level may be used to select a second model or to determine whether to use the output from the first model 108…”;¶24: “…the first model is a machine-learning model trained on a set of images. The first model may be trained on images of different environment types, and the first model may be trained and updated with new training images. The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type. …”;¶32-¶37;¶33: “…Location recognition model 301 is the first model in the hierarchy…”;¶37: “…a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed…”)
identifying at least one feature in the first room by processing the at least one first image with a second neural network model different from the first neural network model and trained using images of rooms of a same type as the first room; (¶25: “…The image may be any suitable image...There may be multiple images to be input into the model, such as multiple images of the same location at different time periods or images of the same location from multiple angles…”;¶27:“…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image.)
identifying at least second feature in the second room by processing the at least one first image with a third neural network model different from the first neural network model and the second  trained neural network model, the third neural network model trained using images of rooms of a same type as the second room; (¶17: “…The second or third model selection instructions 104 may include instructions to select at least one of the second and third model based on the determined context. As an example, the second model 109 may be a model to determine information about a home location, and the third model 110 may be a model to determine information about an office location, if the output from the first model 108 indicates that the location is in a home, the processor 101 may select the second model 109 to apply to the image. The second model 109 and the third model 110 may be convolutional neural network models trained to recognize objects of a particular type such that the second model 109 is related to a first object type and third model 110 is related to a second object type….”;¶18: “…the second model 109 may be a model to determine information about a home location, and the third model 110 may be a model to determine information about an office location, if the output from the first model 108 indicates that the location is in a home, the processor 101 may select the second model 109 to apply to the image. The second model 109 and the third model 110 may be convolutional neural network models trained to recognize objects of a particular type such that the second model 109 is related to a first object type and third model 110 is related to a second object type…”;¶28:“…The processor may select any suitable level of hierarchical models. For example, an additional model may be selected based on the output from the selected second model. There may be a stored cascade of hierarchical models including information about a relationship between models in the hierarchy such that the output of a first model is used to select a second model in the hierarchy. …”)
determining a value of the home at least in part by using the at least one first feature and the at least one second feature as input to a machine learning model different from the first neural network model, the second neural network model, and the third neural network model (¶9: “..Hierarchical cascading models may be applied to determine the environmental context information in an efficient manner...”; ¶10: “..hierarchical filtering may allow for more applicable models to be applied in response to the output of a previously applied model and reduce the time of applying models less likely to provide useful information...”;¶16-¶19;¶19: “…The selected model application to image instructions 105 may include instructions to apply the selected model to the image. For example, if the second model 109 is selected, the processor 101 may apply the second model 109 to the image. The second model 109 may be applied to the entire image or a segment of the image tailored to the second model 109. The models may have any suitable level of hierarchy. For example, the output of the second model 109 may be used to select a fourth or fifth model to apply...”;¶26: “...there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”;¶27: “...the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image...”;¶30: “…the processor creates an environmental description representation based on the output of the second model. The processor may create the environmental description representation based on the output of models in addition to the second model, such as models above and below the second model in a hierarchy, in one implementation, the environmental description representation is created with different levels or types of details on the same object…”;¶33: “...Figure 3 is a diagram illustrating one example of relationships between a set of hierarchical models 300...”;¶38: “…, the processor determines environmental context associated with the image based on the application of hierarchical models. For example, the context may include a location type, people or objects present, or an occurrence of an event. The context information may be any suitable information used to provide a layer of context to a request. The context information may be stored to be accessed when a query and/or command is received. For example, the context information may be indexed such that it may be searched when a query and/or command is received…”;¶41; claim 7: “...interpreting a communication based on the output of the selected model; and determining an answer to the interpreted communication...”)
Thomas teaches techniques for applying hierarchical cascading models to an image of an environment to determine a context of the environment whereby the processor may apply a first model and select a second model based on the output of the first model. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image. A person of ordinary skill in the art would have been motivated to combine the known hierarchical modeling techniques of Thomas to achieve the claimed invention (“...determining a value of the home...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hierarchical cascading models into similar systems, hence resulting in an improved system for determining environmental context information in an efficient manner (¶9, ¶10, ¶25-¶27,¶30, ¶33).

With respect to claim 9,
Thomas discloses all of the above limitations, Thomas further discloses,
wherein the at least one first image consists of a single first image of the first room (¶24: “...the first model may be trained on images of different environment types, and the first model may be trained and updated with new training images. The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type...”;¶33: “... Figure 3 is a diagram illustrating one example of relationships between a set of hierarchical models 300. For example, the output from a higher model in the hierarchy may be used to select a model lower in the hierarchy... Based on the output of the location recognition model 301 , a processor may determine to apply office model 302 or home model 306. If the processor selects the office model 302, the processor may apply the office model 302 and determine whether to select the conference room 303 or cubical model 304 based on the output from the office model 302. The processor may select to apply the table model 305 after either the cubical model 303 or tine conference room model 304...”;¶34: “...If the processor selects the home model 306, the processor may select kitchen model 307 or living room model 308 based on the output from the home model 306. After the kitchen model 307, the processor may apply the stove model 309, and after the living room model, the processor may apply the couch model 310. The processor may not apply cubical model 302 if the home model 306 indicates that the image is likely to be in a home environment with a level of confidence above a threshold...”)

With respect to claim 10,
Thomas discloses all of the above limitations, Thomas further discloses,
wherein the at least one second image consists of a single second image of the second room. ¶24: “...the first model may be trained on images of different environment types, and the first model may be trained and updated with new training images. The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type...”;¶33: “... Figure 3 is a diagram illustrating one example of relationships between a set of hierarchical models 300. For example, the output from a higher model in the hierarchy may be used to select a model lower in the hierarchy...”;¶34: “...If the processor selects the home model 306, the processor may select kitchen model 307 or living room model 308 based on the output from the home model 306. After the kitchen model 307, the processor may apply the stove model 309, and after the living room model, the processor may apply the couch model 310. The processor may not apply cubical model 302 if the home model 306 indicates that the image is likely to be in a home environment with a level of confidence above a threshold...”)

With respect to claim 11,
Thomas discloses all of the above limitations, Thomas further discloses,
wherein determining the type of the first room is selected from the group consisting of: garage, living room, bedroom, kitchen, bathroom, dining room, family room, basement, attic, closet, laundry room and mud room (¶24: “...the first model may be trained on images of different environment types, and the first model may be trained and updated with new training images...The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type...”;¶34: “...If the processor selects the home model 306, the processor may select kitchen model 307 or living room model 308 based on the output from the home model 306. After the kitchen model 307, the processor may apply the stove model 309, and after the living room model, the processor may apply the couch model 310. The processor may not apply cubical model 302 if the home model 306 indicates that the image is likely to be in a home environment with a level of confidence above a threshold...”)

Claims 2-7, 13, 14, 16, 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Gao et al., US Patent Application Publication No US 2019/0114511 A1.
With respect to claims 2, 7 and 16,
Thomas discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Gao however as shown discloses,
wherein the first neural network model comprises one or more convolutional layers(¶107: “...A convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent. It includes one or more convolutional layers, interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers…”)
wherein the second neural network model includes one or more convolutional layers((¶107: “...A convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent. It includes one or more convolutional layers, interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers…”)
wherein the first neural network model comprises multiple convolutional layers (¶107: “...A convolutional neural network learns highly non-linear mappings by interconnecting layers of artificial neurons arranged in many different layers with activation functions that make the layers dependent. It includes one or more convolutional layers, interspersed with one or more sub-sampling layers and non-linear layers, which are typically followed by one or more fully connected layers.…”)
Thomas teaches techniques for applying hierarchical cascading models to an image of an environment to determine a context of the environment whereby the processor may apply a first model and select a second model based on the output of the first model. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image. Gao discloses various techniques for training deep convolutional neural networks. Thomas and Gao are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling processes of Thomas with the techniques for training deep convolutional neural networks as taught by Gao since it allows for efficiently learning spatial hierarchies of patterns and representations with fewer training samples (¶105, ¶107).

With respect to claim 3,
Thomas and Gao disclose all of the above limitations, Gao further discloses,
wherein the first neural network comprises two neural network sub-models including a first sub-model having an average pooling layer and a second sub- model having a max pooling layer instead of the average pooling layer.(¶133: “…sub-sampling layers employ two types of pooling operations, average pooling and max pooling. The pooling operations divide the input into non-overlapping two-dimensional spaces. For average pooling, the average of the four values in the region is calculated. For max pooling, the maximum value of the four values is selected….”)
Thomas and Gao are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling processes of Thomas with the techniques for training deep convolutional neural networks as taught by Gao since it allows for efficiently  reducing the resolution of the features extracted by the convolution layers to make the extracted features or feature maps-robust against noise and distortion (Fig 4, ¶133). 
 
With respect to claim 4,
Thomas and Gao disclose all of the above limitations, Thomas further discloses,
wherein processing the at least one first image of the first room with the first neural network model comprises: processing the at least one first image using the first sub-model to obtain first results; processing the least one first image using the second sub-model to obtain second results; and combining the first and second results to obtain an output result for the first neural network model(¶14: “…The first model 108, second model 109, and third model 110 may be image classification models. The second model 109 and the third model 110 may be sub-models of the first model 108 in a hierarchy…”;¶23: “…subsequent model may be selected in a hierarchical manner based on the output from a previously applied model. The models may be machine learning models that receive an image as input and output information about an environmental description associated with the image…”; Fig 4, ¶35: “…The model may be a machine learning model used to classify an image, in one implementation, the model classifies different areas of the image that are then segmented for further analysis. For example, segmented image 401 may include multiple segments associated with different object types. Segmented image 401 may include segment 1 image 402 and segment 2 image 403. A different sub- model may be applied to each segment. For example, a first sub-model may be applied to segment 1 image 402, and a second sub-model may be applied to segment 2 image 403. The output from the first sub-model and the second sub-model may be used to form context information 404… additional information from the first model is also used to determine the environmental context. Context information 404 may be stored and used to parse queries received in a location where the input image 400 was received…”)



With respect to claim 5,
Thomas and Gao disclose all of the above limitations, Thomas further discloses,
wherein processing the at least one second image using the first sub-model to obtain third results; processing the at least one second image using the second sub-model to obtain fourth results; and combining the third and fourth results to obtain a second output result for the first neural network model(¶14: “…The first model 108, second model 109, and third model 110 may be image classification models. The second model 109 and the third model 110 may be sub-models of the first model 108 in a hierarchy…”;¶23: “…subsequent model may be selected in a hierarchical manner based on the output from a previously applied model. The models may be machine learning models that receive an image as input and output information about an environmental description associated with the image…”; Fig 4, ¶35: “…The model may be a machine learning model used to classify an image, in one implementation, the model classifies different areas of the image that are then segmented for further analysis. For example, segmented image 401 may include multiple segments associated with different object types. Segmented image 401 may include segment 1 image 402 and segment 2 image 403. A different sub- model may be applied to each segment. For example, a first sub-model may be applied to segment 1 image 402, and a second sub-model may be applied to segment 2 image 403. The output from the first sub-model and the second sub-model may be used to form context information 404… additional information from the first model is also used to determine the environmental context. Context information 404 may be stored and used to parse queries received in a location where the input image 400 was received…”; claim 2...fourth model based on the output from the selected model...”)

With respect to claims 6 and 13,
Thomas discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Gao however as shown discloses,
wherein the first neural network model is a deep neural network (¶145: “...the convolutional neural network is a deep network...”;¶163: “..deep convolutional neural networks (CNNs) can be easily trained and improved accuracy has been achieved for image classification and object detection..)
wherein the second neural network model is a deep neural network model(¶163: “..deep convolutional neural networks (CNNs) can be easily trained and improved accuracy has been achieved for image classification and object detection....”)
Thomas and Gao are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling processes of Thomas with the techniques for training deep convolutional neural networks as taught by Gao since deep convolutional neural networks (CNNs) can be easily trained and improved accuracy achieved for image classification and object detection (¶145, ¶163).

With respect to claim 14,
Thomas and Gao disclose all of the above limitations, Gao further discloses,
wherein the second neural network model comprises one or more residual connections (Abstract: “...The convolutional neural network-based classifier comprises groups of residual blocks, each group of residual blocks is parameterized by a number of convolution filters in the residual block...”; ¶163: “...Residual blocks add a skip-connection that bypasses the non-linear transformations … An advantage of residual blocks is that the gradient can flow directly through the identity function from later layers to the earlier layers...”;¶235: “...The residual blocks comprise repeating units of convolution, interspersed with skip connections that allow information from earlier layers to skip over residual blocks...”)
Thomas and Gao are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling processes of Thomas with the convolutional neural network-based classifier comprises groups of residual blocks as taught by Gao since the residual blocks  add/utilize skip-connections that bypasses the non-linear transformations (Abstract, ¶163, ¶235).

With respect to claims 18 and 19,
Thomas discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Gao however as shown discloses,
wherein the first room is a kitchen, and wherein identifying the at least one feature comprises identifying a type of material of a countertop in the kitchen(.¶27: “…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image…”)
 wherein the first room is a kitchen, and wherein identifying the at least one feature comprises identifying a finish of an appliance in the kitchen (¶27: “…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image…”; ¶37: “…. The image may be associated with a location of a device for receiving a query and/or command or may be in a separate location associated with the query and/or command request, such as where a user in a living room requests information about an item in the kitchen...”) A person of ordinary skill in the art would have been motivated to combine the hierarchal modeling techniques for determining information /attributes of objects in an image as taught by Thomas to achieve the claimed invention (identifying a type of material of a countertop in the kitchen and/or identifying a finish of an appliance) and there would have been a reasonable expectation of success in doing so.  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).

With respect to claim 22,
Thomas discloses all of the above limitations, Thomas further discloses,
wherein the processor executable instructions when executed by the at least one computer hardware processor, further cause the at least one computer hardware processor to perform: ¶11: “…computing system 100 includes a processor 101, machine-readable storage medium 102, and storage 107…”; ¶12: “…The processor 101 may be a central processing unit (CPU), a semiconductor- based microprocessor, or any other device suitable for retrieval and execution of instructions…”)
obtaining a plurality of images including at least one third image of an outdoor space outside the home(¶16: “…first model application to image instructions 103 may include instructions to apply the first model 108 to an image to determine a context associated with the environment of the image. For example, the computing system 100 may receive an image or may include a camera to capture an image…”;;¶24: “…, the first model is a machine-learning model trained on a set of images. The first model may be trained on images of different environment types, and the first model may be trained and updated with new training images. The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type…”;¶25: “..there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”;.¶32-¶37;¶33: “…Location recognition model 301 is the first model in the hierarchy…: ¶37: “…a processor captures image of environment. For example, the image may be of a room. In one implementation, multiple images are captured to be analyzed…”)
determining a type of the outdoor space by processing the at least one third image with the first neural network model(¶17: “...The context may be any suitable context, such as related to a location type, objects in the location, people in the vicinity, or an event type at the location. The first model 108 may determine the context in any suitable manner, such as using a machine learning method. The first model 108 may be a convolutional neural network trained for scene recognition. For example, the first model 108 may be trained on a set of input images associated with different context types. The first model 108 may output information about context and confidence level associated with the context The confidence level may be used to select a second model or to determine whether to use the output from the first model 108. For example, a different model may be selected in the same hierarchy level if the confidence level is below a threshold. In one implementation, multiple models may be applied where the confidence level of the output of the parent model is below a threshold for selecting a model...”;¶24: “…The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type…”; there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”)
identifying at least one third feature of the outdoor space by processing the at least one third mage with a fourth neural network model different from the first neural network, the second neural network model and third neural network model, the fourth neural network model trained using images of a same type as the outdoor space (¶25: “…The image may be any suitable image...There may be multiple images to be input into the model, such as multiple images of the same location at different time periods or images of the same location from multiple angles…”;¶27:“…the processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images. The second model may classify subjects or objects within the image, such as by segmenting and identifying an object or identifying an object provided in a segment of the image to the second model. In one implementation, the model is related to a particular object type. For example, the second model may be provided an image of a couch, and the second model determines information about the couch, such as brand, in one implementation, the output of the second model is related to attributes of objects in the image..”;¶28: “...there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors. The first model and second model may be directed to different types of analysis...”; ¶35: “...applying a hierarchical set of models to an image to extract environmental description information used to parse a communication, input image 400 may be captured from a camera by a user or captured automatically by a camera associated with a location or electronic assistant. A model, such as a scene recognition model, may be applied to the input image 400, and the output of the model may be segmented image 401. The model may be a machine learning model used to classify an image, in one implementation, the model classifies different areas of the image that are then segmented for further analysis....)
determining a value of the home at least in part by using the at least one first feature, the at least one second feature and the at least one third feature as input to a machine learning model different from the first neural network model, the second neural network model, the third neural network model and the fourth neural network model(¶14: “…The first model 108, second model 109, and third model 110 may be image classification models. The second model 109 and the third model 110 may be sub-models of the first model 108 in a hierarchy…”;(¶16-¶19; ¶19:“…The selected model application to image instructions 105 may include instructions to apply the selected model to the image. For example, if the second model 109 is selected, the processor 101 may apply the second model 109 to the image. The second model 109 may be applied to the entire image or a segment of the image tailored to the second model 109. The models may have any suitable level of hierarchy. For example, the output of the second model 109 may be used to select a fourth or fifth model to apply...”;¶23: “…subsequent model may be selected in a hierarchical manner based on the output from a previously applied model. The models may be machine learning models that receive an image as input and output information about an environmental description associated with the image…”; Fig 4, ¶35: “…The model may be a machine learning model used to classify an image, in one implementation, the model classifies different areas of the image that are then segmented for further analysis. For example, segmented image 401 may include multiple segments associated with different object types. Segmented image 401 may include segment 1 image 402 and segment 2 image 403. A different sub- model may be applied to each segment. For example, a first sub-model may be applied to segment 1 image 402, and a second sub-model may be applied to segment 2 image 403. The output from the first sub-model and the second sub-model may be used to form context information 404… additional information from the first model is also used to determine the environmental context. Context information 404 may be stored and used to parse queries received in a location where the input image 400 was received…”; ¶38: “…the processor determines environmental context associated with the image based on the application of hierarchical models. For example, the context may include a location type, people or objects present, or an occurrence of an event. The context information may be any suitable information used to provide a layer of context to a request. The context information may be stored to be accessed when a query and/or command is received. For example, the context information may be indexed such that it may be searched when a query and/or command is received…”;¶41; claim 2...fourth model based on the output from the selected model...”; claim 7: “...interpreting a communication based on the output of the selected model; and determining an answer to the interpreted communication...”)
Thomas teaches techniques for applying hierarchical cascading models to an image of an environment to determine a context of the environment whereby the processor may apply a first model and select a second model based on the output of the first model. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image. A person of ordinary skill in the art would have been motivated to combine the known hierarchical modeling techniques of Thomas to achieve the claimed invention (“...determining a value of the home...”) with a reasonable expectation of success in doing so (" DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006)); and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hierarchical cascading models into similar systems, hence resulting in an improved system for determining environmental context information in an efficient manner (¶9, ¶10, ¶25-¶27,¶30, ¶33).

With respect to claim 23,
 Thomas and Gao disclose all of the above limitations, Thomas further discloses,
wherein determining the type of the outside space is selected from the group consisting of: front yard, back yard, side yard and porch (¶17: “...context may be any suitable context, such as related to a location type, objects in the location, people in the vicinity, or an event type at the location. The first model 108 may determine the context in any suitable manner, such as using a machine learning method. The first model 108 may be a convolutional neural network trained for scene recognition. For example, the first model 108 may be trained on a set of input images associated with different context types. The first model 108 may output information about context and confidence level associated with the context The confidence level may be used to select a second model or to determine whether to use the output from the first model 108...”;¶18: “...the second model 109 may be a model to determine information about a home location, ... if the output from the first model 108 indicates that the location is in a home, the processor 101 may select the second model 109 to apply to the image. The second model 109 and the third model 110 may be convolutional neural network models trained to recognize objects of a particular type such that the second model 109 is related to a first object type and third model 110 is related to a second object type...”;:¶19 “...The second model 109 may be applied to the entire image or a segment of the image tailored to the second model 109. The models may have any suitable level of hierarchy. For example, the output of the second model 109 may be used to select a fourth or fifth model to apply...”; ¶24: “…The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level...”;¶26: “..there may be a model associated with each output type from the first model, such as where the first model outputs the probability that an image is indoors and outdoors and where a second model is associated with indoors and a third model is associated with outdoors..”;¶27: “...he processor applies the selected second model to the image. The second model may be any suitable model. The second model may be a machine learning model that classifies images...”)
A person of ordinary skill in the art would have been motivated to combine the hierarchal neural networking modelling techniques as taught by Thomas to achieve the claimed invention (determining the type of the outside space is selected from the group consisting of: front yard, back yard, side yard and porch) and there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006) and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such neural network modelling and machine learning techniques into similar systems, hence resulting in an improved system for determining information about an outdoor location (¶17-¶20)

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Watson, US Patent Application Publication No US 2019/0354850 A1.
With respect to claim 8,
Thomas discloses all of the above limitations, Thomas further discloses, 
wherein the first neural network model is trained to determine the types for the first room and the second room using one or more images of the same types of rooms(¶24: “...the first model may be trained on images of different environment types, and the first model may be trained and updated with new training images. The output of the first model may be related to a description associated with the environment in which the image was taken. The output of the first model may be related to a location type associated with the image. For example, the first model may output information related to a location type and confidence level. The location type may be a room type...”;¶33: “...3] Figure 3 is a diagram illustrating one example of relationships between a set of hierarchical models 300. For example, the output from a higher model in the hierarchy may be used to select a model lower in the hierarchy...”;¶34: “...If the processor selects the home model 306, the processor may select kitchen model 307 or living room model 308 based on the output from the home model 306. After the kitchen model 307, the processor may apply the stove model 309, and after the living room model, the processor may apply the couch model 310. The processor may not apply cubical model 302 if the home model 306 indicates that the image is likely to be in a home environment with a level of confidence above a threshold...”)
Thomas discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Watson however as shown discloses,
a transfer learning technique.(¶30: “...Each of these data sets was further split into 4 parts: a first part was used to train the source model, a second part was used for validating the source model, a third part as used to create a transfer learning target workload, and a fourth part was used for validating the transfer learning training...”; ¶31: “…the term "transfer model" can refer to one or more neural network models that are pre-trained and can be utilized in one or more transfer learning processes, wherein new data sets can be analyzed by one or more transfer models to perform one or more machine learning tasks. Transfer models can be pre-existing models chosen from a library of neural network models and/or can be generated. For example, a transfer model can be generated from the combination and/or alteration of one or more pre-existing, pre-trained neural network models. Additionally, a transfer model can comprise a pre-trained neural network model that is fine-tuned based on one or more characteristics of the new data to be analyzed by the one or more subject machine learning tasks…”)
Watson teaches a method/system for identifying and using pre-trained neural network models associated with a source data set to perform a target machine learning task. Watson further teaches that a transfer model can comprise a pre-trained neural network model that is fine-tuned based on one or more characteristics of the new data to be analyzed by the one or more subject machine learning tasks. Thomas teaches techniques for applying hierarchical cascading models to an image of an environment to determine a context of the environment whereby the processor may apply a first model and select a second model based on the output of the first model. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image.  Thomas and Watson are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling techniques of Thomas with the method/system for selecting transfer models as taught by Watson since it allows for enhancing the performance/accuracy of one or more target machine learning tasks (¶28-¶31; ¶68-¶74).



With respect to claim 21,
Thomas discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Watson however as shown discloses,
wherein the first plurality of layers of the first neural network model includes at least one million parameters, and wherein the second plurality of layers of the second neural network model includes at least one million parameters, (Fig 4A, 4B, ¶67-¶72;¶68: “…the system 100 was utilized to analyze vision-based neural network models and/or source data sets, such as the database ImageNet22k, which contains 14 million images spread over 1481 categories … Each of these data sets was further split into 4 parts: a first part was used to train the source model, a second part was used for validating the source model, a third part as used to create a transfer learning target workload, and a fourth part was used for validating the transfer learning training. For example, the person hierarchy has greater than 1 million images…”; ¶69; ¶76). Applicant’s disclosure teaches ¶97: “...It should be appreciated that the machine learning models described herein may include tens of thousands, hundreds of thousands, or millions of parameters. ... neural network model 350 when trained to recognize the type of countertop in high-resolution kitchen images includes about 150 million parameters...algorithms for training such neural network models require even a greater amount of computational resources, as such models are trained using tens or hundreds of thousands of images....”.
Watson further teaches that as a neural network model trains (e.g., utilizes more training data), the computer model can become increasingly accurate; thus, trained neural network models can accurately analyze data with unknown outcomes, based on lessons learning from training data, to facilitate one or more machine learning tasks (¶68, ¶73, ¶76, Fig 4A, 5). A person of ordinary skill in the art would have been motivated to combine the visual based neural network models and source data sets containing millions of images spread over various categories as taught by Watson to the hierarchal neural networking modelling techniques of Thomas to achieve the claimed invention (first plurality of layers of the first neural network model includes at least one million parameters, the second plurality of layers of the second neural network model includes at least one million parameters,) and there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006) and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such visual based neural network models and source data sets containing millions of images over various categories into similar systems, hence resulting in an improved system for providing accuracy associated with a particular target data set via training neural network models. Thomas and Watson are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling techniques of Thomas with the method/system for selecting transfer models as taught by Watson since it allows for enhancing the performance/accuracy of one or more target machine learning tasks (¶28-¶31; ¶68-¶74, Fig 4, Fig 5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Bilandi, US Patent Application Publication No US 2019/0012768 A1.
With respect to claim 12,
Thomas discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Bilandi however as shown discloses,
processing multiple images using the first neural network model to identify images for which the first neural network model output differs from labels produced by manual classification obtain new labels for at least some of the multiple images; and update one or more parameters of the first neural network model by using the at least some of the multiple images with the new labels.(¶63: “…The training images are generally real images of fragmented materials that have been evaluated to identify fragmented material portions. In some embodiments, the evaluation is manual in that an operator will evaluate an image and label fragmented material portions within the image. The image is then saved along with information identifying each pixel as being at an edge of a fragmented material portion, inward from the edge on the fragmented material portion, or between fragmented material portions. A plurality of training images may be assembled to make up a training set…”)
Bilandi discloses a method/system for the identification of fragmented material portions within an image. Thomas teaches techniques for applying hierarchical cascading models to an image of an environment to determine a context of the environment whereby the processor may apply a first model and select a second model based on the output of the first model. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image. Thomas and Bilandi are directed to the same field of endeavor since they are related to processing images utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling techniques of Thomas with the method/system for processing an image as taught by Bilandi since it allows for manually evaluating and labeling images for validation purposes and for optimally configuring the network (Fig 3, ¶61-¶64)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Gao in further view of Bilandi.
With respect to claim 15,
Thomas and Gao disclose all of the above limitations, the combination of Thomas and Gao does not distinctly describe the following limitations, but Bilandi however as shown discloses,
wherein the second neural network model uses a bank of convolution kernels having different resolutions (Fig 16, ¶107: “……A convolution kernel 1604 having 16 kernels is used to produce a first convolution 1606 of having 254.times.254.times.16 neurons (i.e. 16 channels of 254.times.254 pixels)… a second convolution is performed using a kernel 1610 following the pooling layer 1608, resulting in 125.times.125.times.32 neurons in the convolution layer 1612…”)
Bilandi discloses a method/system for the identification of fragmented material portions within an image. Thomas teaches techniques for applying hierarchical cascading models to an image of an environment to determine a context of the environment whereby the processor may apply a first model and select a second model based on the output of the first model. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image. Gao discloses various techniques for training deep convolutional neural networks. Thomas, Gao and Bilandi are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling processes of Thomas with the techniques for training deep convolutional neural networks of Gao and the method/system for processing an image as taught by Bilandi since it allows for efficiently detecting edge features in input pixel data for training images neural networks (¶105-¶107).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Gao in view of Watson.
With respect to claim 17, 
Thomas and Gao disclose all of the above limitations, the combination of Thomas and Gao does not distinctly describe the following limitations, but Watson however as shown discloses,
wherein the second neural network model is trained at least in part by using transfer learning(¶30: “...Each of these data sets was further split into 4 parts: a first part was used to train the source model, a second part was used for validating the source model, a third part as used to create a transfer learning target workload, and a fourth part was used for validating the transfer learning training...”; ¶31: “…the term "transfer model" can refer to one or more neural network models that are pre-trained and can be utilized in one or more transfer learning processes, wherein new data sets can be analyzed by one or more transfer models to perform one or more machine learning tasks. Transfer models can be pre-existing models chosen from a library of neural network models and/or can be generated. For example, a transfer model can be generated from the combination and/or alteration of one or more pre-existing, pre-trained neural network models. Additionally, a transfer model can comprise a pre-trained neural network model that is fine-tuned based on one or more characteristics of the new data to be analyzed by the one or more subject machine learning tasks…”)
Watson teaches a method/system for identifying and using pre-trained neural network models associated with a source data set to perform a target machine learning task. Watson teaches a method/system for identifying and using pre-trained neural network models associated with a source data set to perform a target machine learning task. Watson further teaches that a transfer model can comprise a pre-trained neural network model that is fine-tuned based on one or more characteristics of the new data to be analyzed by the one or more subject machine learning tasks.. Thomas, Gao and Watson are directed to the same field of endeavor since they are related to data processing methods utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling processes of Thomas with the techniques for training deep convolutional neural networks of Gao and method/system for selecting transfer models as taught by Watson since it allows for enhancing the performance/accuracy of one or more target machine learning tasks (¶28-¶31; ¶68-¶74)..

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, in view of Hellman, US Patent Application Publication No US 2019/0259293 A1.

With respect to claim 20,
Thomas  discloses all of the above limitations, Thomas does not distinctly describe the following limitations, but Hellman however as shown discloses,
wherein the machine learning model is a random forest model (¶301: “…exemplary models can include, for example, a logistic regression model, a random forest model, a decision tree model, a probabilistic model, deep learning model, a neural network, a Bayesian network, or the like. In some embodiments, for example, a random forest model, and/or a logistic regression model may be the easy to fully train, whereas, a deep learning model, a neural network, and/or Bayesian network may better address issues of high complexity but may also be more difficult to train…”)
Hellman discloses a system for customizing an evaluation model to an evaluation style.  Thomas teaches techniques for applying hierarchical cascading models to an image of an environment to determine a context of the environment whereby the processor may apply a first model and select a second model based on the output of the first model. The context information may provide environmental intelligence related to the location type or people or objects in the environment depicted in the image. Thomas and Hellman are directed to the same field of endeavor since they are related to processing images utilizing neural network technology. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the hierarchal neural networking modelling techniques of Thomas with the method/system for interface base machine learning model output customization as taught by Hellman since it allows for selecting/determining model types for training data (Abstract, ¶301).

Conclusion
References cited but not used:
Li, Yawei et al. “Learning Filter Basis for Convolutional Neural Network Compression.” 2019 IEEE/CVF International Conference on Computer Vision (ICCV) (2019): 5622-5631; relating to convolutional neural networks based solutions for computer vision tasks including classification and super-solution of images.
Krizhevsky, A. et al. “ImageNet classification with deep convolutional neural networks.” Communications of the ACM 60 (2012): 84 – 90; relating to training deep convolutional neural networks to classify high-resolution images.
Hou et al., US Patent Application Publication No US 2009/0324010 A1, “Neural network-controlled automatic tracking and recognizing system and method”, relating to a neural network-controlled automatic tracking and recognizing system.
Desai et al., US Patent Application Publication No US 2018/0114334 A1, “Edge-based adaptive machine learning for object recognition”, relating to adaptive object recognition for a target visual domain given a generic machine learning model.
Goodwin IV et al., US Patent Application Publication No US 2019/0251402 A1, “Adaptive Neural Network Selection to Extract Particular Results”, relating to storing a set of instructions for selecting a neural network to extract and identify results of remote sensing data using an electronic device.
Xia et al., US Patent No US 10,810,491 B1, “Real-time Visualization of Machine Learning Models”, relating to the real time visualizations of various characteristics of complex machine learning models may be provided to clients whereby a given data set used to train a set of model variants comprising hundreds of gigabytes or even terabytes of observation records.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629